DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,209,122. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Claim 1 is rendered obvious by claim 1 of ‘122, given the fact that breaking the components down and assembling them into kit form is obvious as a matter of law (Examiner notes, this logic also applies to all subsequent double patenting rejections hereinbelow).
Claim 2 is rendered obvious by claim 5 of ‘122, given the fact that a substantially planar shape is obvious as a matter of law with respect to a hanger supported by a cable.
Claim 3 is rendered obvious by claim 4 of ‘122.
Claim 4 is rendered obvious by claim 7 of ‘122.
Claim 5 is rendered obvious by claim 4 of ‘122.
Claim 6 is rendered obvious by claim 4 of ‘122, given the fact the object being planar is obvious as a matter of law and additionally the sign in the abstract lacks a functional relationship to the object upon which it is printed.
Claim 7 is rendered obvious by claim 1 of ‘122.
Claim 8 is rendered obvious by claim 4 of ‘122, given the fact that a substantially planar shape is obvious as a matter of law.
Claim 9 is rendered obvious by claim 4 of ‘122.
Claim 10 is rendered obvious by claim 17 of ‘122.
Claim 11 is rendered obvious by claim 17 of ‘122, given the fact that using multiple friction generating members is obvious as a matter of law.
Claim 12 is rendered obvious by claim 17 of ‘122, given the fact that carrying out the method multiple times is obvious as a matter of law.
Claim 13 is rendered obvious by claim 17 of ‘122.
Claim 14 is rendered obvious by claim 17 of ‘122, given the fact that using the method on multiple tree species is obvious as a matter of law.
Claim 19 is rendered obvious by claim 17 of ‘122, given the fact that using multiple objects is obvious as a matter of law.
Claim 20 is rendered obvious by claim 17 of ‘122, given the fact that using multiple objects and hangers is obvious as a matter of law.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647